Case 2:20-cv-01763-NIQA Document 17-4 Filed 08/18/20 Page 1 of 8
Case 2:20-cv-01763-NIQA Document 17-4 Filed 08/18/20 Page 2 of 8
Case 2:20-cv-01763-NIQA Document 17-4 Filed 08/18/20 Page 3 of 8
Case 2:20-cv-01763-NIQA Document 17-4 Filed 08/18/20 Page 4 of 8




           EXHIBIT A
        Case 2:20-cv-01763-NIQA Document 17-4 Filed 08/18/20 Page 5 of 8




PENDING INSTALL
INSTALL
CONSENT-OVERRIDE
Created: Jun 25, 2018
Completed:Jun 25, 2018
Sales Rep ID: 31851
Tech: N/A
APPOINTMENT INFORMATION
Address 16 Catfish Ln, Norristown, Pa, 19403
ORDER DETAIL
Consent StatusOverride
Completion DateJun 25, 2018
Approver NameN/ADispute Resolution
User NameN/A
Captured MethodN/A
PhoneN/A
Email
E-SignatureN/A
Contract IDN/A
Sales ChannelEPC_CHANNEL
AffiliateACSR
Account HolderJAMES SHELTON
SignerN/A
Override ReasonSystem Error
ADDITIONAL INFORMATION
Bill Start DateJun 28 2018
Bill End DateN/A
SERVICES ADDED
LOB        Description               Discount Code
HSD        Hd Econ Dp (HS344)        --              $31.50
HSD        Renthsonlyeq (HF071) --                   $11.00
VIDEO      Hd Econ Dp (VD017)        --              $7.90
Show 14 More
SERVICES REMOVED
No Services Removed
HSD RC - 302642
Tech Number:0000
Job Class:Connect
Job Status:CANCELLED
Scheduled Date:Jun 28, 2018
Completion Date:Jun 25, 2018
Case 2:20-cv-01763-NIQA Document 17-4 Filed 08/18/20 Page 6 of 8




           EXHIBIT B
Case 2:20-cv-01763-NIQA Document 17-4 Filed 08/18/20 Page 7 of 8
Case 2:20-cv-01763-NIQA Document 17-4 Filed 08/18/20 Page 8 of 8
